DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The present application has been reassigned to Examiner Monique Jackson (contact information below).  Any inconvenience to the Applicant is regretted.
The amendment filed 3/23/2021 has been entered.  Claims 1-3, 6-8, 10-13, and 16-18 have been canceled.  New claims 23-25 have been added.  Claims 4, 5, 9, 14, 15, and 19-25 are pending in the application, and in the interest of compact prosecution, all of the claims have been examined on the merits below such that the election by original presentation as recited in the office action dated 6/25/20 has been withdrawn by the Examiner, and previously withdrawn claims 15, 19 and 21 have been rejoined and are addressed below.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim Rejections - 35 USC § 103
Claims 4, 5, 9, 14, 15, and 19-25 are rejected under 35 U.S.C. 103 as being unpatentable over Haack (US2001/0036559) in view of Manganello (USPN 3,408,252), Eisenlohr (USPN 3,783,035) or Creatura (USPN 4,425,383), as evidenced by and/or in further view of Marcius (Formation of Iron Oxides by Surface Oxidation of Iron Plate) or Chen (Review of the High-Temperature Oxidation of Iron and Carbon Steels in Air or Oxygen) or Bertrand (Iron Oxidation at Low Temperature (260-500C) in Air and the Effect of Water Vapor).
Haack discloses a metal-plastic composite in which the coefficients of thermal expansion (CTE) of the plastic structures used are similar to those of the metals used, wherein the plastic -6 K-1 which is similar to the CTE values listed for iron and steel, 12.2 x 10-6 K-1 and 12 x 10-6 K-1, respectively, such that it would have been obvious to one having ordinary skill in the art to produce a composite as disclosed by Haack from a fiber-reinforced PPS bonded to an iron or steel substrate given the similar CTE values disclosed by Haack and given that it is prima facie obviousness to choose from a finite number of identified, predictable solutions, with a reasonable expectation of success.  
Haack also discloses that the “plastic structures may be produced by thermoplastic processing methods, preferably by conventional techniques, such as injection molding, thermoforming, hot-press molding, injection-compression molding, low-pressure injection molding or blow molding” (Paragraph 0020); and that there are two different ways of producing the metal-plastic bonding – the “first method uses one of the thermoplastic processing methods to bring about bonding within the metal structure”, wherein the bonding is preferably produced by interlocking, under-cutting or penetration through an aperture or slot in the metal; and the second possibility is brought about by introducing elevations on the plastic part into openings in the metal substrate (Paragraph 0022-0023).  Haack discloses that a permanent connection is 
However, it is well established in the art that in general, adhesion between a ferrous metal substrate and an organic resin can be improved by providing an oxide surface layer on the ferrous metal substrate by oxidizing or heating the surface of the ferrous metal in an oxidizing atmosphere, as taught by Manganello or Eisenlohr or Creatura.  Specifically, Manganello, as broadly discussed in a prior office action, discloses that the adherence of an organic composition, in general, to a ferrous metal surface can be greatly increased if the ferrous metal is coated with a layer of iron oxide in the form of magnetite or magnetic ferritic oxide (Fe3O4) to which the organic composition is directly contacted by conventional techniques, wherein the iron oxide coating is produced by directly contacting the ferrous metal with a suitable oxidizing gas or vapor at a temperature of at least 400ºF (at least 204.4ºC), preferably about 700ºF to about 1200ºF (about 371.1ºC to about 648.9ºC), for a period of time to provide the desired coating over the entire surface to which is to be bonded, preferably about 5 minutes to about 150 minutes, wherein the thickness of the coating “is usually not critical but in general has been found to be in the range of about 0.05 [mil or about 1.27 microns] to 0.3 mil” (Entire document, particularly Abstract; Col. 1, lines 22-66; Col. 2, line 1-Col. 3, line 9; Examples; thereby reading upon and/or rendering obvious the claimed temperature ranges, heating times and/or oxide layer thickness as recited in instant claims 4, 5, 9, and 14, given that 0.03 mil is “about 0.05 mil” and equal to 762nm which falls within the claimed range such that about 0.05 mil would render the claimed range obvious to one skilled in the art; wherein a magnetite or Fe3O4 surface would provide an iron oxide layer comprising 60-40at% Fe and 40-60at% O as in the claimed invention).  Similarly, Eisenlohr discloses a process of oxidizing a ferrous metal, suitably iron or steel, to form a magnetite coating on the metal surface that is highly receptive to paints, lacquers and other organic coatings, including polyolefins, rubbers such as butadiene rubbers, and polyester 3O4 surface would provide an iron oxide layer comprising 60-40at% Fe and 40-60at% O as in the claimed invention).  Lastly, Creatura discloses that it is known that the adhesion between a polymer coating and steel in the form of carrier particles can be increased by providing a surface oxide layer of Fe3O4 in a thickness of between 0.2 micron (200nm) and 5 microns on the steel carrier particles by subjecting the steel to oxidation by heat treating in an air or oxygen at temperatures ranging from about 500ºF to about 1000ºF (about 260ºC to about 537.8ºC; Col. 1, lines 18-40); and that in the improved process of Creatura, the steel surface is oxidized by heat treatment in an air stream at a temperature of about 500ºF to about 1000ºF (about 260ºC to about 537.8ºC), and adding water to the air stream prior to accomplishing the oxidation reaction, wherein the oxidation treatment time generally ranges from a few minutes to about 3 hours, resulting in a mixed iron oxide layer of Fe2O3-Fe3O4 (which would have a content of Fe of 40-60at% and O of 40-60at% based upon the mixed iron oxide) with the presence of oxygen favoring Fe2O3 formation and the presence of water favoring Fe3O4 formation which provides better adhesion of the oxide layer to the steel core and in turn better adhesion of the resin coating to the steel core, 3O4) as an adhesion promoting layer or surface coating on the iron or steel substrate to improve adhesion between the iron or steel substrate and the organic polymer resin as is known in the art as taught by Manganello or Eisenlohr or Creatura, given that it is prima facie obviousness to use a known technique to improve similar devices in the same way, and further to utilize known oxidation temperatures, heating times and oxidizing atmospheres to provide the desired oxide layer composition and thickness for a particular adhesion strength and/or end use, wherein the claimed temperature ranges and times are disclosed and/or suggested by Manganello, Eisenlohr or Creatura as discussed above, and the claimed iron oxide Fe and O contents and oxide layer thickness would have been obvious over the teachings of Manganello, Eisenlohr or Creatura as discussed above, particularly given the absence of any clear showing of criticality or unexpected results with regards to the claimed thickness range.
Further, with regards to the claimed “electron-deficient state” and chemical bonding, or more particularly covalent bonding, between the iron oxide layer and the resin, it is first noted that magnetite (Fe3O4) contains both Fe2+ and Fe3+, e.g. FeO·Fe2O3 (wüstite·hematite) with 3O4 may be considered “electron-deficient”; however, it is also noted that oxidation of iron in the temperature ranges and atmospheres as disclosed by Manganello, Eisenlohr or Creatura, as well as in the instant invention, naturally provide a mix of iron oxides including nonstoichiometric wüstite (Fe1-yO) and/or nonstoichiometric magnetite (Fe3-xO4), which also have Fe and O at% contents within the claimed ranges, as evidenced by Marcius, Chen or Bertrand (Entire documents), such that the claimed “electron-deficient state” would flow naturally from following the teachings and/or suggestions of Haack in view of Manganello, Eisenlohr or Creatura, as evidenced by Marcius, Chen or Bertrand, and chemical bonding, e.g. hydrogen bonding, van der Waals’ forces, ionic bonding, etc., would naturally take place between the oxide surface and most of the organic resins disclosed by Haack, particularly polyamide and PPS, wherein specifically with regards to PPS, the sulfide groups of the PPS are known to chemically react with the iron oxide or naturally form sulfur-related iron compounds upon reaction of the PPS with the iron oxide surface thereby forming at least some covalent bonds therebetween (as evidenced by Sugama, Interfaces of polyphenylene sulphide-to-metal joints, Abstract only, hereinafter referred to as Sugama I; or Sugama, Corrosion Protection of Steel and Bond Durability at Polyphenylene Sulfide-to-Anhydrous Zinc Phosphate Interfaces, hereinafter referred to as Sugama II, Entire document, particularly Introduction and as related to the Sugama I study, Ref. 1; or Sugama, Interfaces of High-Protection Performance Polyaryls-Coated Zinc Phosphated Steels, hereinafter referred to as Sugama III, Entire document, particularly Introduction and as related to the Sugama I study, Ref. 5); and/or one having ordinary skill in the art before the effective filing date of the instant invention would have reasonably expected the oxidized iron or ferrous substrate taught and/or suggested by Haack in view of Manganello, .
Response to Arguments
Applicant’s arguments filed 3/23/2021 have been considered but are moot in view of the new grounds of rejection presented above; however, the Examiner would like to note that in general, “A nonpreferred portion of a reference disclosure is just as significant as the preferred portion in assessing the patentability of claims.” In re Nehrenberg, 280 F.2d 161, 126 USPQ 383 (CCPA 1960), and thus although a reference may disclose a preferred numerical range (or organic resin, coating process, etc.) outside of a claimed range or claimed invention, if the reference discloses a nonpreferred range (or organic resin, coating process, etc.) reading upon and/or rendering obvious the claimed range or claimed invention, then such disclosure is as significant in determining patentability as the preferred portion.  It is further noted that with regards to the claimed iron oxide thickness and the claimed heating temperatures, the instant specification actually discloses a much broader iron oxide layer thickness of 50 nm to 10 µm (see Paragraphs 0007, 0012, and 0024 of the instant specification as filed), and similarly, a much broader preferred heating temperature range of 200-850ºC (Paragraph 0027); and although 80 nm to 6 µm and 160 nm to 400 nm are also disclosed as thickness ranges in “another embodiment” (Paragraph 0024), and 250-450ºC and 300-400ºC are disclosed as preferred heating temperature ranges in “another embodiment” (Paragraphs 0027 and 0049), the instant 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Naritomi (US2011/0008644) discloses a bonded metal-resin body of a steel sheet and a resin molded article, particularly comprising PPS, wherein the bonded metal-resin body may be formed by injection molding of the PPS resin directly onto the steel sheet or by press-fusion bonding of a preformed PPS resin article with the steel sheet such that these two methods are known, functionally equivalent methods in the art for producing metal-resin composites, particularly steel-PPS composites, and wherein the steel sheet is subjected to surface treatments to improve corrosion resistance as well as resin adhesion with examples having adhesion strengths up to 41MPa.  Ando (EP2103407A1) discloses a metal/resin composite comprising a stainless steel part subjected to surface pretreatment methods including chemical etching and oxidation steps that may be selected to provide the desired joint strength for a particular end use of the composite, and a resin composition part of PBT, PPS or aromatic polyamide resin formed by injection molding onto the pretreated steel surface, with examples having adhesion strengths up to 29.1 MPa.  Naritomi (US2010/0189958) discloses a bonded body of a steel or ferrous material and a resin composition formed by injection molding wherein the ferrous material is subjected to a roughening treatment and an oxidation treatment to provide an oxide layer on the .
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONIQUE R JACKSON whose telephone number is (571)272-1508.  The examiner can normally be reached on Mondays-Thursdays from 10:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MONIQUE R JACKSON/Primary Examiner, Art Unit 1787                                                                                                                                                                                                        June 16, 2021